19 F.3d 1441
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jose Heliodoro CHAVEZ-PACHECO, Defendant-Appellant.
No. 93-50530.
United States Court of Appeals, Ninth Circuit.
Submitted March 8, 1994.*Decided March 14, 1994.

Before:  FLETCHER, BRUNETTI, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Jose Heliodoro Chavez-Pacheco appeals the $10,000 fine imposed following his guilty plea to importation of marijuana in violation of 21 U.S.C. Sec. 952.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm.


3
Chavez-Pacheco contends that the district court erred by imposing a fine on him because he lacked the financial resources to pay the fine.  Chavez-Pacheco refused, however, to provide any financial information to the probation officer.  He therefore failed to prove that he is unable to pay the fine.   See United States v. Soyland, 3 F.3d 1312, 1315 (9th Cir.1993) (defendant failed to carry the burden of showing an inability to pay a fine where she refused to provide financial information to the probation officer).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3